Citation Nr: 0842566	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran perfected an appeal 
of the February 2004 rating determination to the Board.  In 
August 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  In an October 2007 
decision, the Board reopened the previously disallowed claim 
of entitlement to service connection for a left shoulder 
disorder but denied the claim on the merits.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2008 Order, 
the Court granted an unopposed  Motion for Partial Remand by 
VA's Acting Secretary, and remanded the matter to the Board 
for action consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In accordance with the instructions in the motion, further 
development is required prior to readjudicating the veteran's 
claim of entitlement to service connection for a left 
shoulder disorder.

In the motion, it was noted that under 38 U.S.C.A. § 5103A(d) 
(West 2002) and 38 C.F.R. § 3.159(c)(4) (2008), VA shall 
treat an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before VA, 
taking into consideration all information and lay or medical 
evidence, contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

It was observed that the competent medical evidence of record 
demonstrated that the veteran had a currently diagnosed left 
shoulder disorder, and that service treatment records 
reflected that the veteran had sustained a bruise to the left 
shoulder during service.  It was noted that the Board denied 
the veteran's claim on the basis that the current left 
shoulder disorder was not related to service but attributable 
to a post service injury, however, the Board had acknowledged 
that VA medical records reflected a history of shoulder 
problems since service.  It was therefore concluded that in 
light of the veteran's currently diagnosed left shoulder 
disorder, the injury in service, and the VA medical records 
citing a shoulder problem since service, as well as the low 
threshold with regard to the criterion of whether evidence 
provides a nexus to service for purposes of obtaining an 
examination or opinion, the Board should further address 
whether VA's duty to assist has been satisfied in this case, 
and whether a medical opinion is required pursuant to 38 
U.S.C.A. § 5103A(d).  The Board will afford the veteran a VA 
examination and obtain a medical opinion on whether the 
currently diagnosed left shoulder disorder is etiologically 
related to a left shoulder injury the veteran sustained in 
service.   

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.  

Also, in October 2008, the Board received additional evidence 
from the veteran that he indicated he wanted the RO to 
initially review.  On remand, the RO/AMC will have the 
opportunity to review the newly submitted evidence in the 
first instance. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
determine the nature of any current left 
shoulder disorder and to provide an 
opinion as to its possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left shoulder 
disorder is related to an incident of the 
veteran's military service. 

2.  Thereafter, readjudicate the claim on 
a de novo basis to include consideration 
of the evidence furnished by the veteran 
in October 2008.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




